DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 10, “each sanitizing wipe” should be --each of the at least one sanitizing wipe--. 
Claim 2 is objected to because of the following informalities: In line 4, “the adjacent waste bag” should be --the arbitrary waste bag--. 
Claim 3 is objected to because of the following informalities: In line 3, “connected” should be --removably attached--. 
Claim 4 is objected to because of the following informalities: In line 5, “the sanitizing wipe” should be --the at least one sanitizing wipe--.
Claim 5 is objected to because of the following informalities: In line 5, “the sanitizing wipe” should be --the at least one sanitizing wipe--.
Claim 6 is objected to because of the following informalities: In line 4, “the sanitizing wipe” should be --the at least one sanitizing wipe-- and in lines 4-5, “the sanitizing wipe” should be --the at least one sanitizing wipe--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A waste bag” in the preamble and further recites the limitation “at least one waste bag” in line 2. The language “at least one waste bag” includes a single waste bag and also includes more than one waste bag. Thus, the recitation of a single waste bag and a plurality of waste bags in a single claim creates confusion and renders the claim indefinite as it is not clear whether the claim is directed toward a single waste bag or a plurality of waste bags.
For the purpose of examination, the claims will be considered to be directed toward an apparatus for waste comprising at least one waste bag. 
Claim 1 recites the limitation “the waste cavity being delineated by the bag opening” in line 9. Delineate is well known in the art to be defined as a border or a boundary. Accordingly, it is not clear how the waste cavity is delineated by the bag opening or what structure is intended by the waste cavity being delineated by the bag opening. 
For the purpose of examination, the waste bag will be considered to be partially delineated by the bag opening. 
Claim 1 recites the limitation “each sanitizing wipe being removably attached adjacent to one of the at least one waste bag” in lines 10-11. Adjacent to is well known in the art to be defined as next to or near. Accordingly, it is not clear how the wipe is attached adjacent to the waste bag or what structure is intended by the wipe being attached adjacent to the waste bag. 
For the purpose of examination, each of the at least one sanitizing wipe will be considered to be removably attached to one of the at least one waste bag. 
Claim 4 recites the limitation “a sanitizing wipe pouch” in line 2, “each of the at least one waste bag comprising a mounting surface” in line 3, and “the sanitizing wipe pouch being removably attached to the mounting surface” in line 8. However, it is not clear how a single sanitizing wipe pouch can be attached to the mounting surface of each of the at least one waste bag. 
Claim 5 recites the same limitations listed above and is rendered indefinite for the same reasons provided above.
For the purpose of examination, each of the at least one waste bag will be considered to comprise a sanitizing wipe pouch.
Claim 4 recites the limitation “the sanitizing wipe pouch being removably attached adjacent to the mounting surface” in lines 6-7. Adjacent to is well known in the art to be defined as next to or near. Accordingly, it is not clear how the sanitizing wipe pouch is attached adjacent to the mounting surface or what structure is intended by the sanitizing wipe pouch being attached adjacent to the mounting surface. 
Claim 5 recites the same limitations listed above and is rendered indefinite for the same reasons provided above.
For the purpose of examination, the sanitizing wipe pouch will be considered to be removably attached to the mounting surface. 
Claim 6 recites the limitation “each of the at least one waste bag comprising a bag seal” in line 2, “the bag seal being positioned adjacent to the bag opening” in line 3, and “the sanitizing wipe is accessible through opening of the bag seal” in lines 4-5. However, it is not clear how the waste bag can simultaneously include the bag opening and the bag seal. 
For the purpose of examination, the bag seal will be considered to close the bag opening such that the bag opening is defined upon opening of the bag seal. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longo et al. (US 2007/0181593 A1, hereinafter Longo).
Regarding claim 1, Longo teaches an apparatus for waste comprising: 
at least one waste bag (1);
at least one sanitizing wipe (5);
each of the at least one waste bag comprising a bag body (FIG. 1, 2), a bag opening (6), a waste cavity (FIG. 2), and a closed end (8);
the bag opening and the closed end being terminally positioned opposite to each other along the bag body (FIG. 1);
the waste cavity being positioned within the bag body (FIG. 1);
the waste cavity being partially delineated by the bag opening (FIG. 1); and 
each of the at least one sanitizing wipe being removably attached to one of the at least one waste bag (paragraphs 30-57 and FIG. 1, 2).
Regarding claim 4, Longo teaches the apparatus of claim 1 above, wherein each of the at least one waste bag comprises a mounting surface and a sanitizing wipe pouch (3), wherein the mounting surface is externally positioned on the bag body (paragraph 31), wherein the at least one sanitizing wipe is positioned within the sanitizing wipe pouch (paragraph 30 and FIG. 1, 2), and wherein the sanitizing wipe pouch is removably attached to the mounting surface through an adhesive (paragraph 54). 
Regarding claim 5, Longo teaches the apparatus of claim 1 above, wherein each of the at least one waste bag comprises a mounting surface and a sanitizing wipe pouch (3), wherein the mounting surface is internally positioned on the bag body (paragraph 31), wherein the at least one sanitizing wipe is positioned within the sanitizing wipe pouch (paragraph 30 and FIG. 1, 2), and wherein the sanitizing wipe pouch is removably attached to the mounting surface through an adhesive (paragraph 54). 
Regarding claim 6, Longo teaches the apparatus of claim 1 above, wherein each of the at least one waste bag comprises a bag seal (7), the bag seal being positioned adjacent to the bag opening to close the bag opening such that the bag opening is defined upon opening of the bag seal (FIG. 1, 2), and the at least one sanitizing wipe being positioned within the waste cavity, wherein the at least one sanitizing wipe is accessible through opening of the bag seal (paragraphs 30-31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Longo, as applied to claim 1 above, in view of Hao (US 9,151,005 B1).
Regarding claim 2, Longo teaches the apparatus of claim 1 above, but fails to teach the at least one waste bag comprising an arbitrary waste bag and an adjacent waste bag, wherein the arbitrary waste bag is terminally and removably attached to the adjacent waste bag. 
Hao teaches an analogous apparatus for waste comprising at least one waste bag (110) and at least one sanitizing wipe (115) attached to the at least one waste bag. Hao further teaches that waste bags are well known in the prior art to be provided in a roll or stack that includes a plurality of waste bags arranged such that an arbitrary waste bag is terminally and removably attached to an adjacent waste bag (column 5 lines 25-33 and Fig. 1C). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Longo by alternatively providing the at least one waste bag in a roll or stack that includes a plurality of waste bags arranged such that an arbitrary waste bag is terminally and removably attached to an adjacent waste bag, as taught by Hao, in order to provide the user with a supply of waste bags and wipes. 
Regarding claim 3, Longo as modified by Hao teaches the apparatus of claim 2 above, wherein the apparatus comprises at least one perforation and wherein the arbitrary waste bag and the adjacent waste bag are removably attached through one of the at least one perforation (Hao: column 5 lines 25-33 and Fig. 1C). 
Regarding claim 7, Longo teaches the apparatus of claim 1 above, but fails to teach the at least one waste bag comprising a plurality of waste bags configured to be formed into a roll. Hao teaches an analogous apparatus for waste comprising at least one waste bag (110) and at least one sanitizing wipe (115) attached to the at least one waste bag. Hao further teaches that it is well known and desirable in the prior art to provide a user with a plurality of waste bags configured to be formed into a roll (column 5 lines 25-33 and Fig. 1C). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Longo by alternatively providing the at least one waste bag in a roll that includes a plurality of waste bags, as taught by Hao, in order to provide the user with a supply of waste bags and wipes. 
Regarding claim 8, Longo teaches the apparatus of claim 1 above, but fails to teach the at least one waste bag comprising a plurality of waste bags configured to be alternatingly folded adjacent to each other. Hao teaches an analogous apparatus for waste comprising at least one waste bag (110) and at least one sanitizing wipe (115) attached to the at least one waste bag. Hao further teaches that it is well known and desirable in the prior art to provide a user with a plurality of waste bags configured to be alternatingly folded adjacent to each other (column 3 lines 22-31, column 5 lines 34-44).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Longo by alternatively providing the at least one waste bag in a stack that includes a plurality of waste bags alternatingly folded adjacent to each other, as taught by Hao, in order to provide the user with a supply of waste bags and wipes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carpol (US 6,116,668 A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734